internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si br date date legend x d1 this responds to your letter dated date and prior correspondence written on behalf of x requesting relief under sec_1362 of the internal_revenue_code facts x was incorporated on d1 x’s shareholder intended for x to be an s_corporation effective d1 however the s_corporation_election was not timely filed law and analysis sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 provides the rule on when an s election will be effective if an s election is made within the first two and one-half months of a corporation’s taxable_year then the corporation will be treated as an s_corporation for the year in which the election is made if the election is made after the first two and one-half months of a corporation’s taxable_year then the corporation will not be treated as an s_corporation until the taxable_year after the year in which the s election is made sec_1362 provides that if no election is made pursuant to sec_1362 or if made the election is made after the date prescribed for making such an election and the cc dom p si br 1-plr-120307-98 secretary determines there was reasonable_cause for the failure to timely make the election then the secretary may treat such an election as timely made for such taxable_year and effective as of the first day of that tax_year conclusion x has established reasonable_cause for not making a timely election and is entitled to relief under sec_1362 based solely on the facts submitted and representations made and provided that x otherwise qualifies as a subchapter_s_corporation as of d1 and x and x’s sole shareholder make any adjustments to the corporation’s and shareholder’s federal_income_tax returns necessary to comply with this ruling we conclude that x will be recognized as an s_corporation effective for the tax_year beginning on d1 please file a completed form_2553 with a copy of this ruling attached reflecting x’s s election as of d1 with the applicable service_center within days of this letter except as specifically set forth above no opinion is expressed as to the federal tax consequences of the transaction described above under any other provision of the internal_revenue_code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office the original of this letter is being sent to the taxpayer’s representative and a copy will be sent to the taxpayer sincerely signed daniel j coburn daniel j coburn assistant to the branch chief branch office of the assistant chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
